      Case 7:14-cv-09138-KMK-PED Document 145 Filed 02/26/20 Page 1 of 2

                                                            n ,· :\.
                                                               •   I
                                                            , ... b
                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                       X
KAHLEA BALDWIN,
                                                            Case No. 7:14-CV-09138
                              Plaintiffs,
       -against-                                            NOTICE OF MOTION TO VACATE
                                                            THE ARBITRATION AW ARD
TARGET CORPORATION and
GROOM CONSTRUCTION CO., INC.,

                              Defendants.
                                                    ----X

       PLEASE TAKE NOTICE that upon the attached memorandum of law with exhibits,

Defendant GROOM CONSTRUCTION CO., INC. will move this Court, The Honorable Judge

Karas, U.S.D.J., United States District Court for the Southern District ofNew York, located at 300

Quarropas Street in White Plains, New York, on a date and at a time designated by the Court for

counsel to be heard, for an order pursuant to the Federal Rules of Civil Procedure vacating the

Arbitration Award entered November 25, 2019, on the basis that the arbitrator manifestly

disregarded the law and exceeded his authority, in violation of Section 1O(a) of the Federal

Arbitration Act and federal jurisprudence.

                                                    BONNER KIERNAN TREBACH &


Dated: New York, New York
       February 26, 2020
                                                    ~
                                                    Lynda Liebhauser, Esq.
                                                    Attorneys for Defendant Groom
                                                    Construction Co. , Inc.

To:    Mitchell Levine, Esq.
       Fishman McIntyre Levine Smansky, PC
       44 Wall Street, 12th Floor
       New York, New York l 0005
       Fax: 845-369-0673
       AUGrn,y~Jgr C<1-Defendanl Taroet Corporation
               Case 7:14-cv-09138-KMK-PED Document 145 Filed 02/26/20 Page 2 of 2
.-
 ,I   C


                                                        -----              -



                                     UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF NEW YORK

          - - --- ---------- ------- -------X
          KAHLEA BALDWIN,
                                                                    Case No. 7:14-CV-09138
                                       Plaintiffs,
                 -against-                                          AFFIRMATION OF SERVICE

          TARGET CORPORATION and
          GROOM CONSTRUCTION CO., INC.,

                                       Defendants.
                                          -    - --- ---------- X

                 I, Lynda Liebhauser, declare under penalty of perjury that on February 26, 2020, I served
          a copy of the attached motion to vacate the arbitration award with supporting documents upon
          counsel for co-defendant Target Corporatjon by mailing and emailing it as follows:

                        Mitchell Levine, Esq.
                        Fishman McIntyre Levine Smansky, PC
                        44 Wall Street, 12th Floor
                        New York, New York I 0005
                        (212) 461 -7 190
                         janet@ftshmanmcintyre.com

                                                             BONNER KIERNAN TREBACH &
                                                             CROCIATA

          Dated: New York, New York
                 February 26, 2020                           Ly~
                                                             350 Fifth Avenue - 59th Floor
                                                             New York, New York 10118
                                                             (212) 268-7535
                                                             Attorneys for Defendant Groom
                                                             Construction Co., Inc.
